         Case 2:17-cv-02651-GMN-EJY Document 53-27 Filed 09/24/19 Page 1 of 3




 1
 2
 3
                                  UNITED STATES DISTRICT COURT
 4
                                            DISTRICT OF NEVADA
 5
 6
   SWITCH, LTD.,                                           Case No.: 2:17-cv-02651-GMN-EJY
 7 a Nevada limited liability company,
 8                  Plaintiff,                             DECLARATION OF STEPHEN
                                                           FAIRFAX IN SUPPORT OF
 9          vs.                                            DEFENDANTS’ REPLY IN SUPPORT
                                                           OF REQUEST FOR A PRETRIAL
10 STEPHEN FAIRFAX; MTECHNOLOGY,                           CONFERENCE
11 INC.;
   DOES 1 through 10; and ROE ENTITIES 11
12 through 20, inclusive,
13                  Defendants.
14          I, STEPHEN FAIRFAX, declare:
15          1.      I am over 18 years of age and have never been convicted of a crime involving fraud or
16 dishonesty. I have first-hand knowledge of the facts set forth herein, and if called as a witness could
17 and would testify competently thereto.

18          2.      Individually, I am a Defendant in this matter.
19          3.      I am the President of MTechnology, Inc. (“MTech”), another Defendant in this suit.
20          4.      I make this declaration in my individual capacity and on behalf of MTech.
21          5.      I first toured a data center in 1973. I have performed calculations of data center
22 reliability professionally since 1994.
23          6.      I do not and have never designed data centers.
24          7.      One of MTech’s customers is Aligned Data Centers (“Aligned”). Aligned is a primary
25 competitor of Switch. Over the course of performing reliability calculations of Aligned’s data centers,
26
27
28                                                   -1-
                                        Declaration of Stephen Fairfax
                                          2:17-cv-02651-GMN-VCF
         Case 2:17-cv-02651-GMN-EJY Document 53-27 Filed 09/24/19 Page 2 of 3




 1 MTech has obtained a great deal of sensitive, confidential information about Aligned’s data centers

 2 and its business.

 3          8.      MTech additionally possesses sensitive and confidential information of other MTech

 4 clients that compete with Switch.

 5          9.      On August 28, 2018 at 10:00 a.m., I met with Sam Castor and Anne-Marie Birk, both

 6 of whom are in-house counsel for Switch, in Boston, Massachusetts. Accompanying me to that

 7 meeting were Marc Randazza, my attorney in this case, and Steve Bauer, a patent attorney with

 8 Proskauer Rose in Boston.

 9          10.     Mr. Castor and Ms. Birk requested the meeting and chose the 10:00 a.m. start time. I

10 was puzzled when they began the meeting by stating that it needed to be short because they had a

11 flight to catch back to Las Vegas at noon.

12          11.     I began by informing Mr. Castor and Ms. Birk that neither MTech nor I designed data

13 centers and that MTech merely provided reliability analyses for Aligned’s data centers.

14          12.     Mr. Castor and Ms. Birk apparently did not believe me. In fact, even though none of

15 this is in Switch’s Complaint, they accused me without evidence of masterminding a plot whereby I

16 provided Switch’s trade secrets to multiple competitors.

17          13.     Despite Switch’s odd allegations against me and MTech, when Switch proposed that

18 they would dismiss the case if a forensic examination of MTech’s hard drives revealed nothing
19 actionable against me or MTech, I agreed to explore that possibility. Specifically, we discussed that the

20 parties would select an e-discovery firm, then define search terms or keywords to limit the scope of

21 the search.

22          14.     During that meeting, either Mr. Castor or Ms. Birk informed me that MTech and I

23 were not Switch’s primary targets and requested assistance from me in a dispute Switch was planning

24 on instituting against Aligned. Switch’s conduct at this meeting and throughout this case has

25 confirmed my suspicions that the motivation for filing this lawsuit was to obtain confidential and

26 sensitive information belonging to Aligned and other competitors of Switch.
27

28                                                   -2-
                                        Declaration of Stephen Fairfax
                                          2:17-cv-02651-GMN-VCF
        Case 2:17-cv-02651-GMN-EJY Document 53-27 Filed 09/24/19 Page 3 of 3




 1            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

 2 correct.
                                                      Stephen
                                                                                  Digitally signed by Stephen Fairfax
                                                                                  DN: cn=Stephen Fairfax,
 3            Executed on: September 23, 2019                                     o=MTechnology, Inc.,
                                                                                  ou=President,

 4
                                                      Fairfax                     email=fairfax@mtechnology.net,
                                                                                  c=US
                                                                                  Date: 2019.09.23 13:28:20 -05'00'
 5                                                                   Stephen Fairfax
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                    -3-
                                         Declaration of Stephen Fairfax
                                           2:17-cv-02651-GMN-VCF
